     Case 3:20-cv-01256-BEN-AHG Document 29 Filed 01/19/21 PageID.295 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    CASSANDRA LACKMAN,                                  Case No.: 20cv1256-BEN-AHG
12                                       Plaintiff,
                                                          ORDER GRANTING JOINT
13    v.                                                  MOTION TO EXTEND THE
                                                          DISCOVERY DEADLINE AND
14    BLAZIN WINGS, INC., et al.,
                                                          OTHER RELATED DEADLINES
15                                    Defendants.
                                                          [ECF No. 27]
16
17
18         On January 15, 2021, the parties filed a Joint Motion to Extend the Discovery
19   Deadline and Other Related Deadlines. ECF No. 27. Therein, they request that the Court
20   extend the deadline for the completion of fact discovery by 60 days and other related
21   deadlines by 35 days. Id. at 3. The parties represent that due to the pandemic, they have
22   experienced delays in receiving records from medical providers and those in the food
23   service industry. Id. As a result, they will not have sufficient time to review critical records
24   in advance of taking depositions. Id.
25         Under Fed. R. Civ. P 16(b)(4), “[a] schedule may be modified only for good cause
26   and with the judge’s consent.” “Good cause” is a non-rigorous standard that has been
27   construed broadly across procedural and statutory contexts. Ahanchian v. Xenon Pictures,
28   Inc., 624 F.3d 1253, 1259 (9th Cir. 2010). The good cause standard focuses on the diligence

                                                      1
                                                                                    20cv1256-BEN-AHG
     Case 3:20-cv-01256-BEN-AHG Document 29 Filed 01/19/21 PageID.296 Page 2 of 4



 1   of the party seeking to amend the scheduling order and the reasons for seeking
 2   modification. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
 3   “[T]he court may modify the schedule on a showing of good cause if it cannot reasonably
 4   be met despite the diligence of the party seeking the extension.” Fed. R. Civ. P. 16, advisory
 5   committee’s notes to 1983 amendment. Therefore, “a party demonstrates good cause by
 6   acting diligently to meet the original deadlines set forth by the court.” Merck v. Swift
 7   Transportation Co., No. CV-16-01103-PHX-ROS, 2018 WL 4492362, at *2 (D. Ariz.
 8   Sept. 19, 2018).
 9         Upon due consideration, the Court finds the parties have shown good cause and
10   hereby GRANTS the joint motion. The Court hereby AMENDS the scheduling order as
11   follows:
12         1.     All fact discovery shall be completed by all parties by April 9, 2021.
13   “Completed” means that all discovery under Rules 30-36 of the Federal Rules of Civil
14   Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient period of
15   time in advance of the cut-off date, so that it may be completed by the cut-off date, taking
16   into account the times for service, notice and response as set forth in the Federal Rules of
17   Civil Procedure. Counsel shall promptly and in good faith meet and confer with
18   regard to all discovery disputes in compliance with Local Rule 26.1(a). A failure to
19   comply in this regard will result in a waiver of a party’s discovery issue. Absent an
20   order of the court, no stipulation continuing or altering this requirement will be
21   recognized by the court. The Court expects counsel to make every effort to resolve all
22   disputes without court intervention through the meet and confer process. If the parties
23   reach an impasse on any discovery issue, the movant must e-mail chambers at
24   efile_goddard@casd.uscourts.gov no later than 45 days after the date of service of the
25   written discovery response that is in dispute, seeking a telephonic conference with the
26   Court to discuss the discovery dispute. The email must include: (1) at least three proposed
27   times mutually agreed upon by the parties for the telephonic conference; (2) a neutral
28   statement of the dispute; and (3) one sentence describing (not arguing) each parties’

                                                   2
                                                                                  20cv1256-BEN-AHG
     Case 3:20-cv-01256-BEN-AHG Document 29 Filed 01/19/21 PageID.297 Page 3 of 4



 1   position. The movant must copy opposing counsel on the email. No discovery motion may
 2   be filed until the Court has conducted its pre-motion telephonic conference, unless the
 3   movant has obtained leave of Court. All parties are ordered to read and to fully comply
 4   with the Chambers Rules of Magistrate Judge Allison H. Goddard.
 5            2.   The parties shall designate their respective experts in writing by
 6   April 13, 2021. Pursuant to Federal Rule of Civil Procedure 26(a)(2)(A), the parties must
 7   identify any person who may be used at trial to present evidence pursuant to Rules 702,
 8   703 or 705 of the Federal Rules of Evidence. This requirement is not limited to retained
 9   experts. The date for exchange of rebuttal experts shall be by May 14, 2021. The written
10   designations shall include the name, address and telephone number of the expert and a
11   reasonable summary of the testimony the expert is expected to provide. The list shall also
12   include the normal rates the expert charges for deposition and trial testimony.
13            3.   By April 13, 2021, each party shall comply with the disclosure provisions in
14   Rule 26(a)(2)(A) and (B) of the Federal Rules of Civil Procedure.          This disclosure
15   requirement applies to all persons retained or specially employed to provide expert
16   testimony, or whose duties as an employee of the party regularly involve the giving of
17   expert testimony. Except as provided in the paragraph below, any party that fails to
18   make these disclosures shall not, absent substantial justification, be permitted to use
19   evidence or testimony not disclosed at any hearing or at the time of trial. In addition,
20   the Court may impose sanctions as permitted by Federal Rule of Civil Procedure
21   37(c).
22            4.   Any party shall supplement its disclosure regarding contradictory or rebuttal
23   evidence under Federal Rules of Civil Procedure 26(a)(2)(D) and 26(e) by May 14, 2021.
24            5.   All expert discovery shall be completed by all parties by June 14, 2021. The
25   parties shall comply with the same procedures set forth in the paragraph governing fact
26   discovery. Failure to comply with this section or any other discovery order of the court
27   may result in the sanctions provided for in Federal Rule of Civil Procedure 37, including a
28   prohibition on the introduction of experts or other designated matters in evidence.

                                                  3
                                                                                20cv1256-BEN-AHG
     Case 3:20-cv-01256-BEN-AHG Document 29 Filed 01/19/21 PageID.298 Page 4 of 4



 1         6.      All other pretrial motions must be filed by July 16, 2021. Counsel for the
 2   moving party must obtain a motion hearing date from the law clerk of the judge who will
 3   hear the motion. The period of time between the date you request a motion date and the
 4   hearing date may vary from one district judge to another. Please plan accordingly. Failure
 5   to make a timely request for a motion date may result in the motion not being heard.
 6   Deadlines for filing motions in limine will be set by the district judge at the final Pretrial
 7   Conference.
 8         All other dates and deadlines shall remain as previously set.
 9         IT IS SO ORDERED.
10   Dated: January 19, 2021
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   4
                                                                                  20cv1256-BEN-AHG
